PER CURIAM.
We are satisfied to affirm this judgment upon the opinion of Judge Platt, who heard the cause on an agreed, statement of facts. The fundamental question in the case is whether the particular provision of the state statutes under which this child received her share of her father’s personal estate, is an “intestate law” within the meaning of the War Revenue Act, which imposes a tax on personal property “passing * * * from any person possessed of such property, either by will or by the intestate laws of any state.” Inasmuch as the particular state statute in effect provides. that as to her the will was ineffective, and that she should receive by virtue of this statute, in connection with the general statute of distribution of intestate estates, the personal property which she has received, it seems to us that this particular piece of state legislation may properly be called an “intestate law.” So far as she is concerned, the situation is the same as if her father had died .intestate.
The judgment is affirmed.